Title: From George Washington to Stephen Sayre, 1 September 1784
From: Washington, George
To: Sayre, Stephen



Sir
Mount Vernon 1st Septemr 1784

The round of company in which I have constantly been, & other circumstances since I had the honor to receive your favor of the 20th ulto, induced me (indeed obliged me) to postpone from day to day, my answer, until the period has now arrived when I can do no more than give it a bare acknowledgment, being in the very act of setting out for the Western Country. I could not depart however without thanking you for the sentiments

you have conveyed respecting the mode for extending the inland navigation of Potomac. I have not time to be explicit in giving you mine—it shall be the subject of conversation when I return; in the mean while it would give me pleasure to hear that you are disposed to submit your plan to the public. My wish is that the public should be possessed of every scheme that has a promising tendency, that [they] may adopt the best, after a just comparison of them. The period is arrived when something ought, and I presume will be undertaken. I am Sir &c. &c.

G: Washington

